          Case 1:21-cv-00865-JMF Document 30 Filed 08/04/21 Page 1 of 1




                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                   Fax: 718-740-2000
Employment and Labor Lawyer                                            Web: www.abdulhassan.com

                                         August 2, 2021

Via ECF

Hon. Jesse M. Furman, USDJ
United States District Court, SDNY
40 Foley Square
New York, NY 10007
Tel: 212-805-0282

                       Re: Lopez v. Nelson Management Group LTD. et al
                           Case No. 21-CV-00865 (JMF)(SDA)
                           Motion to Adjourn Conference
Dear Judge Furman:

        My firm represents plaintiff in the above-referenced action. I respectfully write to request
an adjournment of the August 11, 2021 initial conference and related deadlines to a date after
August 23, 2021. This request is being made because the parties are currently scheduled for
mediation on August 23, 2021 through the Court’s mediation program. If the case is settled, we
will promptly notify the Court.

       We thank the Court in advance for its time and consideration.
                                          The initial pretrial conference, currently scheduled for August 11,
Respectfully submitted,
                                          2021, is rescheduled for August 31, 2021, at 4:45 p.m. The Clerk
Abdul Hassan Law Group, PLLC              of Court is directed to terminate ECF No. 29. SO ORDERED.

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF
                                                                                                August 4, 2021



                                                 1
